Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:  “the sensors” at lines 1-3, 8, 10 and 14 should read “the two sensors”. At line 3 “one of the sensors” should read “one sensor of the two sensors”. At lines 9-10 “the other of the sensors” should read “other of the two sensors”. Appropriate correction is required for the clarity and consistency of the recited limitations/elements.

Claim 4 is objected to because of the following informalities. “the sensors” at line 2 should read “the two sensors”. At line 3 “one of the sensors” should read “one sensor of the two sensors”. Appropriate correction is required for the clarity and consistency of the recited limitations/elements.

Claims 6 is objected to because of the following informalities:  At line 3 “wherein at least one of the two sensors” should read “wherein one sensor of the two sensors”. At line 6 “one of the sensors” should read “one sensor of the two sensors”. At line 7 “the other sensors” should read “the other sensor”. At lies 6-7 “the other of the two sensors” should read “other of the two sensors”. Appropriate correction is required for the clarity and consistency of the recited limitations/elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al, (US20150235093) hereafter Shima. (Single reference 103 as the claimed limitations, an input device, a computing device and an output device would be obvious in view of the apparatus figs 1-2 and the algorithm/flowchart as seen in figs 3-4).

1. Regarding claim 1, discloses an apparatus (figs 1-5, paras 0005,0008, 0016-0019, 0022-0024, 0027-0028, 0033-0036 and 0038-0039 shows the apparatus and functions) for detecting a parallax problem in sensor data from two sensors (figs 1-2 shows the two sensors), the sensors are arranged in positions that are spaced apart from each other and at least partially capturing the same environment (fig 2 shows the two sensors spaced apart from each other at least partially capturing the same environment), and one of the sensors provides distance information items (fig 2 shows the region 205 the distance calculation region which is obviously provided by the one of the sensors (i.e left one of the sensors) and figs 4-5 shows the section 401 distance information acquisition (i.e the distance information items, pedestrians, road etc), examiner notes that the specifics of the distance information items are not required by the current claim), the apparatus comprising: 
an input device (examiner notes that in view of the flowchart in figs 3-4 and the apparatus in figs 1-2 and 5, a computer is obviously required to perform the steps and examiner notes that as seen in figs 1-2 (the arrows showing the flow of data for example the input of data from the left and the right imaging units 101 and 102 going into unit 108 for processing), the computer obviously have an input device meeting the above claim limitations); 
a computing device (examiner notes that in view of the flowchart in figs 3-4 and the apparatus in figs 1-2 and 5, a computer (i.e computing device or processing device 108) is obviously required to perform the steps); and 
an output device (figs 1-2 shows the output unit 107 meeting the above claim limitations), wherein the input device receives acquired sensor data from the sensors (figs 1-2 (the arrows showing the flow of data for example the input of data from the left and the right imaging units 101 and 102 going into (ie input device) of unit 108 for processing), wherein the computing device receives sensor visual range information items from the other of the sensors or (figs 1-2 shows the computing device 108 receiving (i.e receives) the acquired sensor data (i.e visual data items pertaining to the pedestrian and the road) from the two sensors 101 and 102 meeting the above claim limitations, examiner notes that due to the recital of or in the claim only one is required to be met), assigns measured values in the acquired sensor data of the one sensor to measured values corresponding to each of them in the acquired sensor data from the other sensor, the assignment taking into account respective imaging conditions of the two sensors, compares the distance information items and the received or (figs 2 shows the assigned measured values in the acquired sensor data with the received visual range (distance) items (i.e the pedestrian and the road items), the assignment taking into account the respective imaging conditions from the two sensors (i.e the left imaging condition, right imaging condition and the overlapped imaging conditions from both the sensors, absent the specifics of the imaging conditions of the two sensors) and compares the distance information items (i.e the road and the pedestrian) and the measured values (received/acquired image values absent the specifics of the measured values) in fig 2 section 205 shows the distance calculation region (i.e the overlapping or comparing the items, the specifics of the comparing are not required by the current claim) meeting the above claim limitations), and 
to detect a parallax problem in response a distance determined based on a distance measure between a respective distance information item and a corresponding sensor visual range information item exceeding a threshold criterion (fig 5 shows the parallax problem (d4 and d5) in response a distance determined based on a distance measure between a respective distance information item (601) and a corresponding sensor visual range information item exceeding a threshold criterion (i.e distances d4 in the left image and the distance d5 in the right image (i.e respective distance information) exceeding from points 606 and 607 respectively and causing the parallax problem (see fig 5 and paras 0038-0039 for the explanation, examiner notes the specifics the threshold criterion is not required by the current claim) and 
wherein the output device outputs a comparison result (figs 1-2 shows the output of the comparing result (i.e the distance information items i.e pedestrian result meeting the claim limitations). Before the effective filing date of the invention was made, a computing device, input device and output device would be obvious and within one of ordinary skill in the art (from figs 1-5). The motivation would be an earlier (faster) detection of the moving pedestrian (object) at para 0008. 

2. Regarding claim 4, Shima discloses a transportation vehicle (para 0024 discloses the vehicle), comprising: two sensors (figs 1-2 shows the two sensors), wherein the sensors are spaced apart from each other at different positions and at least partially capturing the same environment (fig 2 shows the two sensors spaced apart from each other at least partially capturing the same environment), and one of the sensors provides distance information items (fig 2 shows the region 205 the distance calculation region which is obviously provided by the one of the sensors (i.e left one of the sensors) and figs 4-5 shows the section 401 distance information acquisition (i.e the distance information items, pedestrians, road etc), examiner notes that the specifics of the distance information items are not required by the current claim); and the apparatus of claim 1 (see the explanation of claim 1 for the apparatus of claim 1).  

3. Claim 6 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.

4. Regarding claim 10, Shima discloses the method of claim 6, wherein the sensor visual range information items of the other sensor are estimated based on sensor data of at least one other sensor (figs 1-2 shows left and right sensors and their visual items being estimated/processed (data from both sensors or each other) meeting the above claim limitations).  

Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of LEE (US20200103918) hereafter LEE.

5. Regarding claim 2, Shima discloses the apparatus of claim 1. Shima discloses the computing device as seen in claim 1. Shima however fails to disclose, wherein the computing device further carries out the assignment of the measured values by back projection of the measured values of the sensor data of the one sensor into an image space formed from the measured values of the sensor data of the other sensor.  
	LEE discloses the computing device further carries out the assignment of the measured values by back projection of the measured values of the sensor data of the one sensor into an image space formed from the measured values of the sensor data of the other sensor (paras 0043, 30083-0096 discloses an autonomous vehicle with 2D camera and 3D LIDAR sensors (i.e the one sensor and the other sensor) and the computing device (fig 8) and a back projection manner may be used to create the information on the distance to an object on an image by converting signals, which are measured by the 3D LiDAR, the 2D LiDAR, or the radar, points in the image (para 0094-0095) meeting the claim limitations). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine Shima and LEE because they are from the same field of endevour and are analogous art of image processing. The suggestion/motivation would be creating a sufficient and high density (clear and accurate) distance information to the object at paras 0094-0095. Therefore it would be obvious and within in one of ordinary skill in the art to have recognized the advantages of LEE in the apparatus of Shima to obtain the invention as specified in claim 2.

6. Regarding claim 5, Shima discloses the transportation vehicle of claim 4 in para 0024. Shima also shows the first imaging unit and the second imaging unit as seen in figs 1-2. Shima however fails to disclose further wherein the one sensor is a LIDAR sensor or a 3D radar sensor and the other sensor is a camera.  
	LEE shows wherein the one sensor is a LIDAR sensor (fig 1 shows the sensor unit with a camera 111 and a LIDAR unit 113 meeting the above claim limitations). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine Shima and LEE because they are from the same field of endevour and are analogous art of image processing. The suggestion/motivation would be creating a sufficient and high density (clear and accurate) distance information to the object at paras 0094-0095. Therefore it would be obvious and within in one of ordinary skill in the art to have recognized the advantages of LEE in the apparatus of Shima to obtain the invention as specified in claim 5.

7. Regarding claim 7, Shima discloses the method of claim 6. Shima discloses the measured values as seen in claim 6. Shima however fails to disclose wherein the assignment of the measured values is carried out by back projection of the measured values of the sensor data of the one sensor into an image space formed from the measured values of the sensor data of the other sensor.  
	LEE discloses wherein the assignment of the measured values is carried out by back projection of the measured values of the sensor data of the one sensor into an image space formed from the measured values of the sensor data of the other sensor (paras 0043, 30083-0096 discloses an autonomous vehicle with 2D camera and 3D LIDAR sensors (i.e the one sensor and the other sensor) and the computing device (fig 8) and a back projection manner may be used to create the information on the distance to an object on an image by converting signals, which are measured by the 3D LiDAR, the 2D LiDAR, or the radar, points in the image (para 0094-0095) meeting the claim limitations). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine Shima and LEE because they are from the same field of endevour and are analogous art of image processing. The suggestion/motivation would be creating a sufficient and high density (clear and accurate) distance information to the object at paras 0094-0095. Therefore it would be obvious and within in one of ordinary skill in the art to have recognized the advantages of LEE in the apparatus of Shima to obtain the invention as specified in claim 6.

Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of HAJA ANDREAS DR (DE102010009620A1) hereafter HAJA.

8. Regarding claim 3, Shima discloses the apparatus of claim 1. Shima discloses the computing device as seen in claim 1. Shima also discloses “object recognition apparatus” as seen in para 0016 and figs 1-2. Shima however fails to disclose wherein the computing device is further designed that the sensor visual range information items are estimated based on estimated free zones and performs a pattern recognition on the sensor data of the other sensor to estimate the free zones.  
	HAJA discloses a well-known in the description page 2 “The DE102006060893A1 discloses an apparatus for determining a clearance in front of a vehicle. In this case an imaging sensor is designed such that it receives a first image at a first time and a second image of an observation area in front of the vehicle at a second time after the first time. Further an image processing unit is further configured to obtain a difference image having motion edges by forming the difference of image data of the first image and the image data of the second image. The movement edges (visual items) are defined here by differing pixel values of the image data of the first image with respect to the image data of the second image. A pattern recognition unit is designed in such a way that it determines, as a free space (i.e the free zones) in front of the vehicle, that part of the observation area which corresponds to a region of the difference image free of movement edges, starting from a lower image edge of the difference image in detecting obstacles meeting the limitations of the computing device is further designed that the sensor visual range information items are estimated based on estimated free zones and performs a pattern recognition on the sensor data of the other sensor to estimate the free zones. Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine Shima and well-known teachings of HAJA as seen above and as they are from the same filed of endeavor and analogous art of vehicular image processing. The suggestion/motivation would be an improved and computationally favorable detection of obstacles (page 2 description). Therefore, it would be obvious to recognize the advantages of HAJA in the apparatus of Shima to obtain the invention as specified in claim 3. 

9. Claim 8 is a corresponding method claim of claim 3. See the corresponding explanation of claim 3.

10. Regarding claim 9, Shima and HAJA discloses the method of claim 8. Shima discloses the object recognition apparatus. HAJA discloses wherein an object recognition (page 4 lines 6-10 discloses detecting the static and the dynamic obstacles (object recognition)) is carried out within the context of the pattern recognition and the free zones are estimated based on objects recognized in the environment (page 2 lines 9-21 discloses within the context of the pattern recognition and the free zones are estimated based on objects recognized in the environment meeting the claim limitations).  

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669